DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ arguments filed on April 8, 2021 have been received and entered. Claims 2, 4, 14-15, 18, 23, 30 have been amended, while claims 1, 10-13, 25 have been canceled.   Claims 2-9, 14-15, 17-24, 26-34 and 35 are pending. 

Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009. 
Claims 2-9, 14-15, 17-24, 26-34 and 35 are under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2021, 4/20/2021, 5/20/2021, 5/27/2021, 6/22/2021in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 2-4, 7-9, 14-15, 17-22, 22-4, 28-29, 30-34 and 35 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2002 IDS or USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (W02007/117410, art of record) as evidenced by as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)  and Jackson Laboratory Recourse Manual, 2007, 1-29, art of record). Applicant’s argument that  the claims recite limitation the term transgenic mouse having germline with a transgenic mouse comprising in its genome a homozygous chimeric IgH locus that is "capable of breeding" with second said homozygous mouse is found persuasive. The phrase capable of breeding" with second said homozygous mouse is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 9-11 of declaration filed on  .
Claims 2, 5-7, 22-24, 26-27 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2002 IDS or USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (W02007/117410, art of record) as evidenced by as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)  and Jackson Laboratory Recourse Manual, 2007, 1-29, art of record) as applied above for claim 2, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra.
Claims 30-35 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2002 IDS or USP 8,791,323) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (W02007/117410, art of record) as evidenced by as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, 2007, 1-29, art of record) further in . 

Maintained –Double Patenting
Claims 2-9, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 15-16, 19-25 of copending Application No. 14056434 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus and method of using mouse explicitly disclosed in ‘434.  
Claims 2-9, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148, 169, 245, 282, 343-344, 346-351, 353-356 and 357-359 of copending Application No. 13310431 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus and method as claimed encompass use of mouse explicitly disclosed in ‘431.  
Claims 2-8, 14-15, 17-24, 26-34 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-10, 13-15 of USP 9788534 (Application No. 13846672) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus and method as claimed encompass use of mouse explicitly disclosed in ‘534.  As such, the ‘534 claims represent a species of the instant broader transgenic mouse claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
Claims 2-9, 14-15, 17-24, 26-34 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of USP 9447177 (13416684) for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus and method of using mouse explicitly disclosed in ‘177.
Claims 2-9, 14-15, 17-24, 26-34 and 35  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26, 29-41, 46-55 of copending Application No. 14040427 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because both 
Claims 2-9, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-21 and 23 of copending Application No. 14056700.
Claims 2-9, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-23, 26-28, 32-53 of copending Application No.  14056707 for the reasons of record.
Claims 2-10, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 23-126 of copending Application No. 14818162. 
Claims 2-10, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14-21 of copending Application No. 15251969. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 2-10, 14-15, 17-24, 26-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 2-10, 14-15, 17-24, 26-34 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are 
Claims 2-10, 14-15, 17-24, 26-34 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4,  6-7, 10, 13-15, 17, 23, 28-43 of copending Application No. 14750870 for the reasons of record.

Response to arguments
	While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and co-pending applications as above. Thus the rejection is maintained.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morrison et al. "Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins" Chapter 9 of Antibody Engineering 2nd Edition Edited by Carl A. K. Borrebaeck NY Oxford; Oxford University Press 1995, IDS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632